Citation Nr: 0727405	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-25 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1968 to June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision.  In May 2007, 
the veteran appeared in a video conference hearing before the 
undersigned. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for PTSD.  

While he has asserted several stressors which the RO sent out 
for stressor verification, one which has not been fully 
developed.  The veteran asserts that in April or May 1970, he 
and his friend (John George) were fired upon near Long Son 
Island.  He further contends that John was hit by a rocket 
propelled grenade and was medically treated.  John George 
submitted two statements in support of the veteran's claim.  
In particular, in his statement received in March 2005, John 
indicated that he was wounded and was medically treated.  In 
his statement, John indicated to "[c]heck those records and 
feel free to contact me at anytime."   

In response to the RO's request for verification, the Center 
for Unit Records Research (USASCRUR) found no listing of John 
George as wounded in action in the available Army casual 
database.  However, USASCRUR indicated that the 1969-1970 
Morning Reports (MR's) were not maintained for the 560th MP 
Co., or the 1970 MR's for the 720th MP Bn.  USACSCRUR 
suggested that an MR search may be conducted in order to 
document if "John George" was assigned to the 720th MP Bn 
and if he was wounded in action in April or May 1970.  No 
such search was conducted.  Thus, to verify this stressor, 
the RO should attempt to obtain the MRs for April and May 
1970 for the 560th MP Co and 720th MP Bn.  If verification is 
not indicated, the RO should obtain John George's 
authorization and check his service medical and/or personnel 
records to confirm that he was wounded in action.  If and 
only if this stressor is verified, the RO should then afford 
the veteran an examination to determine the etiology of any 
PTSD. 

Accordingly, the case is REMANDED for the following action:

1.  As the veteran reports that John 
George was wounded in action in late 
April to early May 1970, the RO should 
contact the NPRC or other appropriate 
repository of records, and request that 
the Morning Reports be investigated 
from April 1, 1970 to June 1, 1970, for 
remarks pertaining to John George 
wounded in action and/or convoy on 
river boat patrol near Long Son Island 
involving either the 560th MP Co and 
720th MP Bn.  All efforts to obtain such 
records should be documented in the 
claims folder.

2.  If verification of the veteran's 
stressor is not shown after performing 
#1, obtain any necessary authorization 
from John George.  John George's 
service/personnel records should be 
obtained and examined as to whether he 
was wounded in action as described.  All 
efforts to locate these records should 
be fully documented.  

2.  If, and only if, a stressor is 
verified, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination.  The 
claims folder should be sent to the 
examiner for review and the examiner 
should indicate that he/she has reviewed 
the claims folder.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, 
such as the Minnesota Multiphasic 
Personality Inventory, and the 
Mississippi Scale for Combat-Related 
PTSD, should be accomplished.  

The examiner should determine whether 
the veteran currently suffers from PTSD.  
If a diagnosis of PTSD is made, the 
examiner should specify (1) whether each 
alleged stressor found to be established 
by the record was sufficient to produce 
PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in- service stressors found 
to be established by the record by the 
RO and found to be sufficient to produce 
PTSD by the examiner.  The examination 
report should include the complete 
rationale for all opinions expressed.  
If a diagnosis of PTSD is made, the 
examiner should specify whether there is 
a link between the current 
symptomatology and any corroborated 
stressor experience.

3.  Then, after ensuring the veteran's 
file is complete, the RO should 
readjudicate the claim for entitlement to 
service connection for PTSD.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case.  Allow an appropriate period of 
time for response.  Thereafter, this 
claim should be returned to this Board 
for further appellate review, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JOSEPH A. ROSE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




